Opinion issued November 29, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00966-CR
                          ———————————
                    SAM AUTRY FLETCHER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 183rd District Court
                          Harris County, Texas
                      Trial Court Case No. 1369730


                         MEMORANDUM OPINION

      Appellant Sam Autry Fletcher appeals his conviction for aggravated

robbery.   The State requests that we reform the written judgment to reflect

appellant’s plea of “true,” and the trial court’s implicit finding of “true,” to

appellant’s prior conviction for purposes of punishment enhancement. We modify
the judgment as the State requests—which brings the written judgment in

conformity with the record of the sentencing hearing—and otherwise affirm the

judgment.

      A. The Robbery

      On December 1, 2012, Hugo Iguirre picked up his wife Ivette from her night

job, and they then went to Ivette’s brother’s house—where they were staying the

night—arriving about 3:30 a.m. A small, white SUV sped up and parked behind

them. Ivette believed the vehicle to be a Dodge Nitro or similar model. Four or

five men jumped out carrying rifles and claiming to be police. The men were

wearing masks, dark clothes and shoes, and police-raid vests. Hugo and Ivette

were both struck in the head with guns, and the men threatened to kill them both.

      One man then told Ivette to unlock the door to her brother’s house. They

then woke up Ivette’s brother, Luis Villanueva, and his wife Yaneth. Luis testified

that, when he woke up to his sister coming into his bedroom, he got up and

someone punched him. Luis then saw someone holding his sister at gunpoint with

a handgun. Luis testified to seeing at least three men in their bedroom. One was

very tall, about 7 feet. Another was around Luis’s height of 6 feet. Luis believed

from their voices that they were both African American. The third was a little

shorter, a little huskier, and spoke with a Hispanic accent. Yaneth testified it was




                                         2
too dark for her to see anyone, but she heard her husband get hit, and they were

both then taken into the living room.

      The Villanuevas and Aguirres were ordered to lie face down on the living

room floor, their hands and feet were bound, and they were repeatedly kicked by

the intruders. Yaneth testified that she heard four different male voices that she did

not recognize; she believed two were Hispanic and two were African American.

She also described the four as wearing masks, dark clothes, dark shoes, and police-

raid vests. Like her husband, she noticed one of the men was very tall with a large

shape. The man who had put a gun to her head was shorter and somewhat heavy.

The others were thin. Luis noticed two additional men later in the burglary.

      The intruders ransacked the house, opened Christmas presents, and searched

for any valuable items. The family was in fear for their lives, as the intruders

threatened to throw gasoline on them and burn them alive, but it turned out they

were only carrying water, not gasoline.

      After the intruders beat and kicked Luis again, they took Yaneth into the

bathroom. She told the intruders that she had $27,000 cash in her closet. In

addition to taking that money, the intruders took her wedding ring, a Play Station

game console, games, other jewelry, and the money out of the Villanuevas’

daughter’s piggy bank.




                                          3
      After spending about 45 minutes in the apartment, the intruders untied Luis

and took him with them, telling the others that they were doing so as insurance that

they would not call the police. After they left, Ivette managed to untie herself, and

then untied Yaneth and Hugo. They immediately called the police.

      In the meantime, Luis was held at gunpoint on the floor of his own truck

while another man drove the truck. After about ten minutes, the men jumped out

and untied Luis’s hands. The men fled and Luis drove his truck back home,

arriving around the same time as the police.

      B. Appellant’s Apprehension

      At 4:45 a.m. that same day, M. Haver, a constable deputy, was dispatched to

the home invasion. She spotted what looked like a white Dodge Nitro matching

the description of the vehicle that had been broadcast. When she passed the

vehicle going the opposite direction, she spotlighted the SUV and at least four

people inside the vehicle turned to look at her. She testified that at least three of

them were dark skinned, either African American or dark Hispanic. She radioed

dispatch and a nearby unit to report that she had located the suspect vehicle. As

Haver started to follow the SUV, the driver sped up and tried to evade her. At one

point, Deputy Constable P. Gennua picked up the pursuit. Haver was able to keep

the SUV and Gennua’s vehicle in her sight at all times. When the SUV stopped on

a dead-end street, the driver put it in reverse and all the occupants jumped out as it


                                          4
rolled backwards into a parked car. The occupants fled on foot into a wooded area.

Given how dark the area was, Haver was not able to tell the number of people who

fled, nor could he identify their ethnicity.

        Two K-9 officers arrived and tracked the woods, but their dogs lost the

suspects’ scents at a set of railroad tracks. C. Marshall, one of the K-9 constable

deputies, was called out again, however, after a suspect was located at a nearby rail

yard.

        Mr. S. Davis, a locomotive engineer with the Union Pacific Railroad,

testified that one morning—while he was tying up his locomotive—he was

approached by a young man wearing all black.            He immediately called his

supervisor to report it because the person was trespassing on federal property.

Davis provided in-court identification of appellant, testifying that appellant was the

person who approached him in the rail yard.

        Appellant asked Davis for directions to Interstate 45. Appellant then offered

Davis first $10, and then $100 if Davis would drive him to Interstate 45. Davis

sent appellant to a safer area of the rail yard, and then called 911 to tell officers

where to locate appellant.

        Marshall was dispatched to the rail yard, and his dog eventually indicated

that it had picked up a suspect’s scent. Marshall then spotted a figure in all black

hiding behind a tree in some vegetation. When Marshall ordered the suspect to


                                               5
show his hands and got no response, he sent his dog in for apprehension. Marshall

explained that process involves the dog grabbing a suspect at one spot and not

letting go until an officer approaches. Another officer, Lieutenant Glaze, reached

the suspect first and handcuffed him. Marshall then called off his dog. Marshall

provided in-court identification of appellant as the suspect that they apprehended

near the rail yard.

      Marshall testified that he called EMS, as is procedure whenever a dog

detains a suspect by biting. While the officers were walking appellant back to their

cars, appellant asked for some water. Appellant told Marshall that he was running

because he had seen a police helicopter and a police car and that it was the most he

had ever run in his life.

      Marshall and Glaze then handed off appellant to Sergeant Garza and

Lieutenant W. Schultz.

      C. Crime Scene Investigation

      Harris County Sheriff’s Department Sergeant L. Holliday testified that he

was the crime scene investigator for the December 1, 2012 burglary and

kidnapping incident at the Villanuevas’ home.

      He first processed the home, finding it in disarray.        Electronics were

unplugged and stacked on the living room floor, items were strewn out of closets,

and drawers from the dressers and nightstands had been dumped upside down on


                                         6
the bed in the master bedroom. Holliday was left with the impression that the

house had been thoroughly ransacked. He swabbed some blood-looking spots for

DNA, and processed for fingerprints. Moving outside to examine Luis’s truck and

the area around it, Holliday discovered adhesive tape with hair stuck in it crumpled

up in the foliage.

      When Holliday next arrived at the secondary crime scene where the white

SUV was abandoned, he located a black glove on the ground. Appellant had been

taken back to that scene, so Holliday photographed him, as he appeared to have

blood on his clothing. Appellant told a different officer that he was six feet, six

inches tall. When asked about the blood on him, appellant claimed it was his own

blood. Holliday took appellant’s clothing into evidence, which included black

colored baggy sweatpants, a white-colored muscle shirt, a black shirt, and black

tennis shoes. Appellant also had his wallet and $5,900 cash in his possession when

he was arrested. That cash was split into bundles and wrapped in small rubber

bands.

      Holliday also processed the white SUV, a Jeep Liberty. In it, he found (1) a

pillowcase (in a pattern he recognized from the Villanueva’s household) containing

a PlayStation game console and cell phone, (2) a couple of bullet-proof vests with

the words “Police” on them, (3) a gold-colored badge labeled “Bounty Hunter,” (4)

a bandana, (5) a walkie talkie, (6) a pistol-style shotgun, (7) baseball caps labeled


                                         7
“Narcotics,” “Police,” and “Sheriff,” (8) a brown purse containing a HandyCam

Camcorder, two male wallets (one containing Luis Villanueva’s driver’s license)

and one female wallet (containing Yaneth Villanueva’s driver’s license), (9) duct

tape, (10) a crowbar, (11) a revolver, (12) a pack of Newport cigarettes, (13) a

glove, (14) another cell phone, and (15) cash tied together in bundles.

      Holliday asked Deputy Wyatt if he knew appellant’s cell phone number, and

Wyatt indicated that he did. Holliday then asked Wyatt to call appellant’s phone

number, and Wyatt’s call rang through to one of the cell phones Holliday found in

the SUV.

      D. Appellant’s Statement

      Deputy Wyatt conducted a taped interview of appellant. Appellant initially

denied any involvement, despite having admitted already that he was running from

the police. He later changed his story twice.

      He continued to deny being at the Villanuevas’ house, but he admitted that

he had agreed to meet someone in the cul-de-sac and drive a vehicle for $350. He

brought the bandana found in the Jeep to wipe the steering wheel clean because he

did not like to leave his fingerprints anywhere.

      Appellant stated that he waited much longer than expected, but the white

Jeep he was waiting for finally showed up. It drove into the cul-de-sac with police

in pursuit. When the Jeep stopped and its occupants jumped out, appellant said he


                                          8
looked inside and saw bundles of cash held together with small pink and black

rubber bands that he assumed were drug-house proceeds. He took some of the

money, dropping his cell phone in the Jeep in the process. He then ran into the

same wooded area as the men who had fled the Jeep.

      He admitted knowing that any situation in which was being paid $350 to

drive a vehicle was not completely legitimate.       He stated his stipulations for

driving the SUV were (1) it not be stolen, (2) it be registered, (3) it not have drugs

in it, and (4) the men previously driving it had not used it to kill anyone. He

explained that the man who hired him to drive the vehicle often liked to quickly

change out the car he drove in case he was being followed because of his drug

dealing activities.

      Appellant then changed his story again, but continued to maintain that he

had neither participated in any robbery, nor had he been to the Villanuevas’ house.

He claimed some Mexican men he did not know picked him up in a black Dodge

SUV, then took him to a side street around 3:00 a.m. and parked. Later, a little gray

car pulled up behind them. The driver of the Dodge spoke into a walkie talkie to

the person in the gray car. Thirty or forty minutes later, the white Jeep pulled up

with a gray pickup truck behind it. Appellant got into the white Jeep, and the other

occupants were talking about how someone would be calling the police.




                                          9
      Appellant claims that no one was left behind in the gray pickup truck.

According to appellant, five people were in the Jeep, and he described the police

vests the other men had with them and the guns they carried. He admitted to

taking a significant amount of cash, because one of the other men had dropped it in

the Jeep and no one was paying attention. Appellant described the police pursuit

of the Jeep, and how he and all the other occupants jumped out of the Jeep and fled

into the woods.

      E. The Jury’s Verdict, the Trial Court’s Judgment, and Appellant’s
         Motion for New Trial
      The Jury found appellant guilty of aggravated robbery. The punishment

phase was to the court.      The State introduced evidence of appellant’s prior

convictions for aggravated assault of a police officer, unauthorized use of a motor

vehicle, illegal license or certificate, and armed bank robbery.          Appellant

introduced sealed mitigating evidence. The court sentenced appellant to 55 years’

confinement.

      Appellant filed a motion for new trial on the following grounds: (1) “The

verdict was decided in a manner that was not a fair expression of the jurors’

opinion,” (2) “The jury verdict of guilty was against the weight of the law and the

evidence,” and (3) “Witnesses exist whose testimony could have established the

innocence of Defendant, [but] . . . were not called by trial counsel.” In addition to

affidavits attached to the motion for new trial, the trial court took evidence and

                                         10
testimony at a motion for new trial hearing. Ultimately, the trial court denied the

motion, and appellant timely brought this appeal.

                               ISSUES ON APPEAL

       Appellant’s brief presents the following issues for our review:

I.     “Appellant moved to suppress the audio recording of his interview with the
       deputy sheriff on the ground that he had asked to speak to a lawyer. Miranda
       requires that custodial interrogation must cease once the right to counsel has
       been invoked. However, the deputy sheriff continued the interview for a
       period of two hours. By the officer’s testimony, Appellant reasonably
       believed he was not free to leave. His request for a lawyer was not promptly
       honored. Admission of his statement was not harmless error even though
       there was other evidence linking him to the crime.”
II.    “Appellant sought to impeach the credibility of Yaneth Villanueva by
       questioning her about the possibly illicit source of the money she had hidden
       in her closet and about her claiming of Medicare benefits to which she was
       not entitled. The court granted the State’s motion in limine on the ground
       that such questioning would amount to improper impeachment. The
       confrontation clause of the United States Constitution secures a defendant’s
       right to cross-examination to establish a witness’ bias, prejudice, or lack of
       credibility. The court’s ruling deprived Appellant of this right.”
III.   “Appellant filed a motion for new trial on the ground that the jury verdict
       had been less than unanimous. A juror had said the guilty verdict was not
       hers when first polled, then said it was her verdict after further deliberation.
       Appellant offered witnesses to show the juror had been coerced by other
       jurors. Their testimony was excluded on grounds of hearsay and Rule
       606(b), TEX. R. EVID. However, during trial the court had questioned the
       juror because she seemed inattentive and unable to follow the testimony.
       Coupled with evidence presented at the new trial hearing that the juror
       suffered from continuing mental confusion, the court should have found that
       she had not been a competent juror and hence granted a new trial.”

IV.    “The evidence was not legally sufficient to prove Appellant guilty of
       aggravated robbery beyond a reasonable doubt. The witnesses did not
       identify him and there was no direct evidence of his presence at the crime
       scene. Similarly, the evidence showed merely that Appellant had driven the
                                          11
      getaway car. No evidence was offered to show that he had knowingly
      entered into an agreement to assist the other suspects in committing an
      aggravated robbery.”

      The State, by cross-point, requests “that this Court will reform the judgment

and sentence in this cause to reflect that appellant pled true to the enhancement and

that the trial court found it true,” to conform the written judgment to the record.

                            MOTION TO SUPPRESS

      Appellant filed a pre-trial motion to suppress his statements to police. In his

motion, he specifically argued that the statements were (1) unconstitutionally taken

while he was in custody, (2) made in violation of his right to have counsel present

after he did not voluntarily waive that right, and (3) made without the safeguards

required by article 38.22 of the Texas Code of Criminal Procedure. After the trial

court listened to the recording of the police’s interrogation of appellant, it denied

appellant’s motion, ruling his statements admissible.

      A. Applicable Law and Standard of Review

      “The Fifth Amendment prohibits the government from compelling a

criminal suspect to bear witness against himself.” Pecina v. State, 361 S.W.3d 68,

75 (Tex. Crim. App. 2012) (citing U.S. CONST. amend V (“No person . . . shall be

compelled in any criminal case to be a witness against himself.”)). In Miranda v.

Arizona, the Supreme Court crafted safeguards to protect this “privilege against

self-incrimination”   in   the   inherently    coercive   atmosphere    of   custodial


                                          12
interrogations. 384 U.S. 436, 441, 86 S. Ct. 694, 106 (1966). “Before questioning

a suspect who is in custody, police must give that person Miranda warnings.”

Pecina, 361 S.W.3d at 75. “Only if the person voluntarily and intelligently waives

his Miranda rights, including the right to have an attorney present during

questioning, may his statement be introduced into evidence against him at trial.”

Id.

      Once a suspect invokes the right to counsel, “all interrogation by the police

must cease until counsel is provided or until the suspect himself re-initiates

conversation.” Dinkins v. State, 894 S.W.2d 330, 350 (Tex. Crim. App. 1995)

(citing Minnick v. Mississippi, 498 U.S. 146, 153, 111 S. Ct. 486, 491 (1990)).

“The right to counsel is considered invoked where a person indicates he or she

desires to speak to an attorney or have an attorney present during questioning.”

Lucas v. State, 791 S.W.2d 35, 45 (Tex. Crim. App. 1989). “An invocation must

be clear and unambiguous; the mere mention of the word ‘attorney’ or ‘lawyer’

without more, does not automatically invoke the right to counsel.” Dinkins, 894
S.W.2d at 351; Robinson v. State, 851 S.W.2d 216, 223 (Tex. Crim. App. 1991).

      “A trial court’s ruling on a motion to suppress lies within the discretion of

the court.” Reed v. State, 227 S.W.3d 111, 115 (Tex. App.—Houston [1st Dist.]

2006, pet. ref’d) (citing Villarreal v. State, 935 S.W.2d 134, 138 (Tex. Crim. App.

1996)). “A trial court abuses its discretion if it refuses to suppress evidence that is


                                          13
obtained in violation of the law and that is, therefore, inadmissible.” Erdman v.

State, 861 S.W.2d 890, 893 (Tex. Crim. App. 1993).

      B. Analysis

       In his first point of error, appellant contends that the trial court’s denying

his motion to suppress was erroneous because police disregarded his invocation of

his right to have a lawyer present during their taped custodial interrogation of him.

Moreover, he insists that the trial court’s error was not harmless, as no eyewitness

placed him at the scene of the robbery, and the circumstantial evidence against him

was weak.

      The State responds that the trial court’s ruling was correct because appellant

knowingly waived the right to have an attorney present.         Our review of the

recorded interview supports the State’s assertion.

      At the beginning of appellant’s taped interview, appellant stated that he

knew his Miranda rights. The officer nonetheless explained each Miranda right—

including the right to have a lawyer present during questioning, the right to

terminate the interview at any time, and the right to have a lawyer appointed if

appellant could not afford to hire one. The officer also stopped after articulating

each right to verify that appellant fully understood.

      Appellant asked “would it be cool” if they got a lawyer on the phone. The

officer explained that would not work, as there would be no way to verify that the


                                          14
person on the phone was a lawyer, and explained again that if appellant wanted to

speak to a lawyer or have a lawyer present for any questioning, the interview

would stop right then. The officer reminded appellant that the decision was up to

him. Appellant then asked what he would get out of participating in an interview,

and the officer explained that it was appellant’s opportunity to tell his side of what

happened.

      The conversation was interrupted by a phone call that came in for the

officer. When he returned, the following colloquy occurred:

      Q.     Do you want a lawyer or do you want to talk? It’s up to you.
      A.     I want to talk to you right now.
      Q.     Do you want a lawyer?
      A.     No, I don’t want my attorney here.
      Q.     You are waiving your right to have a lawyer?
      A.     Yeah, I want to talk.

       In Reed, we held that a defendant asking whether he could get a lawyer if he

wanted one was not a clear invocation of his right to have counsel present during

questioning. 227 S.W.3d at 115. In holding that the trial court did not abuse its

discretion in denying the defendant’s motion to suppress his statement in that case,

we explained our obligation to look at the totality of the circumstances in assessing

if a waiver is voluntary and unequivocal:

             Once an accused has invoked his right to counsel, all
      interrogation by the police must stop until counsel is provided or until
      the accused himself initiates contact with police. Dinkins, 894 S.W.2d
15
      at 350 (citing Minnick v. Mississippi, 498 U.S. 146, 153, 111 S. Ct.
486, 491, 112 L. Ed. 2d 489 (1990)). When an accused’s invocation is
      unclear, ambiguous, or equivocal, the interrogating officers are not
      required to automatically stop the interview. Lucas, 791 S.W.2d at 46.
      They may continue questioning the accused, but only to ascertain
      whether he wishes to speak to an attorney or continue the questioning
      without the assistance of counsel. Id. Police may not use such
      clarification as a guise to encourage, coerce, or intimidate the accused
      to make a statement. Jamail v. State, 787 S.W.2d 372, 377 (Tex.
      Crim. App. 1990).
            In reviewing an alleged invocation of the right to counsel, a
      reviewing court must look at the totality of the circumstances
      surrounding the interrogation and alleged invocation to determine
      whether an accused’s statement can be construed as an actual
      invocation of the right. Dinkins, 894 S.W.2d at 351. The inquiry is an
      objective one: whether a reasonable officer, under similar
      circumstances, would have understood the statement to be a request
      for an attorney or merely one that might be invoking the right to
      counsel. Id.
             When the right to counsel has been invoked, it may be later
      waived, either expressly or through the actions of the accused. Lucas,
791 S.W.2d at 46. Such a waiver must be (1) knowing, intelligent, and
      voluntary and (2) the product of contact initiated by the accused.
      Lucas, 791 S.W.2d at 46 (citing Smith v. Illinois, 469 U.S. 91, 95, 105
S. Ct. 490, 492, 83 L. Ed. 2d 488 (1984)).

Id. at 115–16. Here, the closest appellant came to invoking his right to a lawyer

was asking if it would “be cool” if they got a lawyer on the phone to listen to the

interview. This was not a clear, unequivocal invocation of the right to have an

attorney present.   Thus, consistent with our instructions in Reed, the officer

continued the interview, but confined his questions to ascertaining “whether he

wishe[d] to speak to an attorney or continue the questioning without the assistance



                                        16
of counsel.” Id. at 115. At that point, appellant expressly waived his right to have

counsel present.

      Finally, appellant contends that introduction of his statement violated article

38.22 of the Texas Code of Criminal Procedure, which governs the admissibility of

a defendant’s recorded statements. Although he does not articulate how this article

was allegedly violated, we need not attempt to glean the basis for this argument, as

he did not object to admission of the statement at trial. In fact, his attorney stated

he had no objection to its admission, subject to agreed-upon redactions. See, e.g.,

Rosales v. State, 335 S.W.3d 284, 287–88 (Tex. App.—San Antonio 2010, pet.

ref’d) (“In order to preserve error for review, an objection that the statement was

taken in violation of section 38.22 must be specifically made . . . . Here, because

Rosales affirmatively stated he did not have an objection to the entry of the oral

statement, we conclude that he has waived his right to complain.”).

      Because we conclude that the trial court did not abuse its discretion in

denying appellant’s motion to suppress, we overrule appellant’s first point of error.

                          ADMISSION OF EVIDENCE

      Prior to trial, the State served appellant with a Brady v. Maryland1

disclosure, about the “financial status of the complaining witness.” Specifically,



1
      373 U.S. 83, 87, 83 S. Ct. 1194, 1196–97 (1963) (“[T]he suppression by the
      prosecution of evidence favorable to an accused upon request violates due process
                                          17
the notice stated that: “The victims in this case saved $30,000 by cashing a portion

of their checks to keep separate from their bank accounts and made no disclosure

to the State. This was done so that they could continue to receive State benefits.”

The trial court granted the State’s motion in limine on this topic, requiring the

parties to approach the judge before mentioning to the jury “the source of the

money stolen from the complainants’ house in this case.”

      At a pretrial hearing, appellant argued that the source of the money was

relevant because it was kept in a way (i.e., tied with hair bands) that is consistent

with drug-dealing proceeds, and that—if the complainants were committing

Medicare fraud—the fact they were hiding money goes to their character and

truthfulness. The State countered that it did not intend to go into the source of the

money, and that the source of the money would not be a proper subject of

impeachment. The State conceded that the veracity of the truthfulness of the

complaining witnesses was an issue at trial. The State insisted, however, that if

appellant wanted to impugn the credibility of the complainants, he could do so by

calling witnesses that could testify that the complainants had a reputation for being

untruthful or drug dealers, but that evidence about specific bad acts was not

admissible as character evidence.       The court agreed, stating that it would be

improper as impeachment evidence.

      where the evidence is material either to guilt or to punishment, irrespective of the
      good faith or bad faith of the prosecution.”).
                                           18
      During cross-examination of Yaneth, appellant’s counsel questioned her

about both her and her husband’s work history. When counsel asked her if they

“were receiving any Government assistance during the time” that they were both

working, the State objected to relevance, which the court sustained. Outside the

presence of the jury, appellant argued that he should be able to broach the subject

of the source of the stolen money because she made prior inconsistent statements

to different district attorneys. The trial court allowed a Bill of Review:

             [APPELLANT’S ATTORNEY]: Your Honor, at this time I
      would like to make a Bill of Review regarding the State’s Motion in
      Limine. This witness has testified that she has consistently told the
      District Attorneys the same particular thing. We have a pending
      Motion in Limine that acts -- which this Court has ruled upon
      prohibiting me from going into the source of the particular money.
      She’s already testified she’s told everybody the same thing. I would
      like to put on the record her testimony as to what she said and where
      the inconsistencies are because I believe it should come into evidence.
             THE COURT: You may proceed.
             Q. Okay. Now, Ms. Villanueva, you talked to an investigator
      the night it happened; isn’t that correct?
             A. That morning, yes, sir.
             Q. All right. And since then you’ve talked to three different
      District Attorneys, have you not?
             A. Yes, sir.
            Q. And you’ve -- and it’s your testimony that you’ve told all of
      them the same particular thing; is that correct?
             A. Yes, sir.
            Q. Okay. I was given notice on money [sic] that you had
      informed [State’s attorney] that the source of this particular money
      was from you working, but you were not putting your money in the


                                          19
bank as to receive -- to continue receiving State benefits; is that
correct?
        A. Yes, sir.
      Q. Did you tell all the -- the other two prior District Attorneys
the same thing?
        A. I don’t remember mentioning it.
        Q. You don’t remember mentioning it. So, you did not tell them
that?
        A. I might have. I’m not sure.
       Q. Okay. All right. But you’re certain you told [State’s
attorney] that?
        A. Yes, sir.
       Q. And you told him that after he had pressed you repeatedly as
to the source of these particular funds; is that correct?
        A. Can you repeat?
      Q. You told him that once he repeatedly pressed as to where
you got the $30,000 from; is that correct?
        A. I don’t understand your question.
      Q. All right. Initially you didn't tell anybody that you were
saving this particular money so you could continue to receive State
benefits; is that correct?
        A. I’m not sure if I mentioned it to the detectives. I’m not sure.
      Q. Okay. And you’re not sure if you mentioned it to the District
Attorney?
        A. The other attorneys didn’t ask me.
        Q. They didn't ask. And you didn’t volunteer it either, did you?
        A. No, sir.
       Q. Okay. So, it'’s safe to assume you didn’t tell anybody about
this until [State’s attorney]?
        A.    Yes, sir.




                                     20
        Q. Of course, you knew what you were doing was to
circumvent the system so you could continue receiving State benefits;
is that correct?
      A. Yes, sir.
      ....
      Q. And you did that knowing that had you put the money in the
bank or reported the income, you would not be eligible to receive
these State benefits; is that correct?
      A. Yes, sir.
       Q. Okay. All right. And again, you finally made this revelation
to [State’s attorney] on Monday, was it, of this week?
      A. I’m not sure when we met. I can’t remember when we met.
      Q. So, you can’t remember if you met with [State’s attorney]
this week or last week; is that correct?
      A. I think it was -- it was last week.
      Q. So, it was last week. What day last week was it?
      A. Thursday.
      Q. Thursday. Okay. All right. And are you continuing to
receive State benefits?
      A. No, sir.
       Q. Okay. All right. But at the time that you were saving this
particular money, you were receiving these benefits and you knew had
you reported the particular income, you wouldn’t be eligible to
receive these benefits; is that correct?
      A. Yes, sir.
      ....
      REDIRECT EXAMINATION
      [STATE’S ATTORNEY]. You didn’t recall anybody ever
asking you that question of why you had $30,000?
      A. I remember the detectives asked me, but I can’t remember if
I mentioned that.
      Q. Okay.

                                   21
            A. It had just happened. So, I was --
           Q. The first District Attorney, whoever asked you where the
      money came from, was me? That you can remember?
            A. That I can remember, yes.
            ....
            RECROSS-EXAMINATION
              [APPELLANT’S ATTORNEY]: And when you spoke to the
      detective when you first gave a statement -- well, let me ask you this
      first: Did your husband know that you had this money?
            A. He knew we had money. He didn’t know how much.
            Q. Okay. And didn’t, in fact, you tell this detective that your
      husband didn't even know you had the money? Didn’t you tell him
      that?
            A. No. I told him he knew we had money, but he didn’t know
      the amount.
            Q. Okay. So, you never told the detective that no one, not even
      your husband knew about the money?
            A. No, sir.

      A. Applicable Law and Standard of Review

      The general rule is that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.”        TEX. R. EVID.

404(b)(1). “In a criminal case, subject to the limitations in Rule 412 [limiting

evidence about sexual assault victim’s prior conduct], a defendant may offer

evidence of a victim’s pertinent trait, and if the evidence is admitted, the

prosecutor may offer evidence to rebut it.” Id. 404(a)(3)(A). “Any party, including

the party that called the witness, may attack the witness’s credibility.” Id. 607.

                                        22
“Except for a criminal conviction under Rule 609 [allowing impeachment by

evidence of certain criminal convictions], a party may not inquire into or offer

extrinsic evidence to prove specific instances of the witness’s conduct in order to

attack or support the witness’s character for truthfulness.”      Id. 608.   Rather,

“[w]hen evidence of a person’s character or character trait is admissible, it may be

proved by testimony about the person’s reputation or by testimony in the form of

an opinion.” Id. 405(a)(1). If such evidence is admissible and admitted, “[o]n

cross-examination of the character witness, inquiry may be made into relevant

specific instances of the person’s conduct.” Id. “When a person’s character or

character trait is an essential element of a charge, claim, or defense, the character

or trait may also be proved by relevant specific instances of the person’s conduct.”

Id. 405(b).

       “Irrelevant evidence is not admissible.” Id. 402. “Evidence is relevant if (a)

it has any tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” Id.

401.   A court may exclude even relevant evidence “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice [or] confusing the

issues.” Id. 403.

       The trial court is given wide latitude to admit or exclude evidence of

extraneous offenses. See Montgomery v. State, 810 S.W.2d 372, 390 (Tex. Crim.


                                         23
Ohio App. 1990); Poole v. State, 974 S.W.2d 897, 897 (Tex. App.—Austin 1998, pet.

ref’d). A reviewing court must therefore recognize that the trial court is in a

superior position to gauge the impact of the relevant evidence and not reverse a

trial court’s ruling if it is within the “zone of reasonable disagreement.” Mozon v.

State, 991 S.W.2d 841, 847 (Tex. Crim. App. 1999); Montgomery, 810 S.W.2d at

391.

       Absent exclusion of evidence that amounts to a constitutional error that

prevents a defendant from effectively presenting a defense, erroneous exclusion of

evidence is subject to harm analysis under Rule 44.2(b) of the Texas Rules of

Appellate Procedure. Ray v. State, 178 S.W.3d 833, 836 (Tex. Crim. App. 2005).

“When evaluating harm from non-constitutional error flowing from the exclusion

of relevant evidence, we examine the record as a whole, and if we are fairly

assured that the error did not influence the jury or had but a slight effect, we

conclude that the error was harmless.” Id. (citing Morales v. State, 32 S.W.3d 862,

867 (Tex. Crim. App. 2000)).

       B. Analysis

       In his second point of error, appellant complains that the trial court’s

exclusion of evidence related to the source of the Villanuevas’ money and why it

was kept in their home was an abuse of discretion. Specifically, appellant argues

that the source of the stolen funds and the apparent fraud on Medicaid were


                                        24
relevant to impeaching the credibility of the Villanuevas. He contends that the

purpose of this line of inquiry was to demonstrate that Yaneth had committed fraud

and then made conflicting statements to prosecutors to conceal what she had done.

In addition, appellant asserts that Yaneth’s accumulation of the money at issue

made it likely that the Villanuevas were involved in drug trafficking. According to

appellant, “[q]uestioning the Villanuevas about possible criminal activity could

have shown that they had powerful motives to shade their testimony: to curry favor

with law enforcement, portray themselves as victims, and fend off prosecution for

Medicaid fraud and possible drug trafficking.” See Davis v. Alaska, 415 U.S. 308,

94 S. Ct. 1105 (1974) (cross-examination of witness about probation status was

permissible because it could show that the probation gave the witness a motive to

help the police and shift suspicion away from himself). Finally, appellant claims

he was harmed by this limiting of cross-examination because Yaneth “was the only

witness who could testify to the amount of the money and the only witness who

could say that the cash was bound in hairbands,” given that the money found on

appellant was also bound in hairbands.

      The State notes that appellant was able to ask a testifying officer about

whether the Villanuevas’ money was bound in a way consistent with drug-dealing

operations. The officer agreed, and said it was also similar to how money is kept

by convenience stores and other places with large amounts of money. The State


                                         25
also argues that the evidence was neither relevant, nor proper impeachment or

character evidence. We agree with the State.

      First, neither the source of the money stolen from the Villanuevas nor their

hiding money from Medicaid satisfies the relevancy test on the facts of this case.

No one disputes that the aggravated robbery took place. The only issue to be

proven at trial was who committed that robbery. The source of the stolen money or

other bad acts by the Villanuevas did not make it more or less likely that appellant

was the perpetrator of the crime with which he was charged.

      Likewise, the evidence was not proper impeachment evidence.           Appellant

claimed that the line of questioning about the source of the money was relevant to

impeachment because Yaneth allegedly “made conflicting statements to

prosecutors to conceal what she had done.” Yaneth’s testimony during the bill of

review, however, does not support this assertion. She did not recall making any

earlier statement to any district attorney about the source of the funds.

      The fact that the Villanuevas did not identify appellant as a participant in the

robbery renders appellant’s argument—i.e., that they had “powerful motives to

shade their testimony: to curry favor with law enforcement, portray themselves as

victims, and fend off prosecution for Medicaid fraud and possible drug

trafficking”—unpersuasive. Implicit in this argument is that Yaneth had a motive

to lie about being robbed, as that is the only thing she testified about. But even


                                          26
appellant’s theory of the case did not dispute that the robbery took place, so we do

not agree that allowing appellant to cross-examine Yaneth about the source of the

stolen money would have revealed a motive to lie about any relevant facts she

testified about. And other courts have affirmed the exclusion of similar evidence

in the face of defendants’ argument that a complainant’s status as a drug dealer or a

complainant’s motive to curry favor with police was relevant to character and

impeachment.    See, e.g., Hoyos v. State, 951 S.W.2d 503, 507 (Tex. App.—

Houston [14th Dist.] 1997), aff’d 982 S.W.2d 419 (Tex. Crim. App. 1998) (holding

trial court properly denied request to cross-examine the complainant regarding her

reputation as a drug dealer to show she was robbed by someone else who knew

about her proceeds or to confront her claiming she was in a vulnerable position

because of her daughter’s dismissed drug charge because the evidence was

irrelevant and would confuse the issues); Oville v. State, No. 03-98-00382-CR,

1999 WL 298319, at *2 (Tex. App. —Austin May 13, 1999, no pet.) (mem. op.,

not designated for publication) (holding evidence that complainants were drug

users and dealers was not relevant or admissible in defense of robbery because

“[t]he taking of [the complainants’] property at knife point was still aggravated

robbery, even assuming their possession of the property was unlawful”).

      For many of the same reasons that we have held the source of the stolen

money and alleged Medicare fraud is not relevant, we conclude that the exclusion


                                         27
of this evidence was not harmful to appellant. Two other witnesses testified to the

same matters Yaneth did, i.e., details of the robbery. Appellant makes much of the

fact that Yaneth testified that the stolen money was bundled in hairbands, which

matches how the money found on appellant’s person was bundled. But a crime-

scene investigator testified to finding money in the get-away vehicle bundled in

hairbands. All of the other evidence implicating appellant came from the physical

evidence and appellant’s own statements, not Yaneth’s testimony. Appellant’s

phone was found in the same vehicle as the Villanuevas’ wallets and other items

taken from their home. Appellant’s story was that he was only in the get-away car,

but that he did not participate in the robbery. The matters about which appellant

wanted to cross-examine Yaneth were unrelated to the question of whether

appellant participated in the robbery or only found out about it and became

involved after the fact. Thus, appellant cannot show that exclusion of this evidence

influenced the jury. Ray, 178 S.W.3d at 836.

      We overrule appellant’s second point of error.

                               JURY’S VERDICT

      Appellant filed a motion for new trial, arguing that the “verdict was decided

in a manner that was not a fair expression of the jurors’ opinion.” In support, the

motion stated:

      A juror, when polled, stated that the guilty verdict was not her verdict.
      The jury resumed deliberation and again returned a guilty verdict. The
                                         28
      same juror entered the courtroom and said that the guilty verdict was
      not her verdict. She said that she had been coerced by the other jurors
      to agree to a guilty verdict.

      Dorothy Hunt (appellant’s mother) and Jeremy Engel (a friend of

appellant’s) wrote letters to the trial court in support of this assertion. Both letters

stated that Juror Number 1 came into the courtroom after the jury was dismissed

and said that she was bothered by what had happened, she disagreed with the

verdict, but she was nonetheless pressured by the jury foreman to convict

appellant.

      Hunt and Engel were called as witnesses at the Motion for New Trial

hearing, but the court sustained objections to their testimony on the basis of

hearsay. The court allowed appellant’s attorney to make the following bill of

review about what Hunt and Engel would have testified to if allowed:

              Mr. Engel states that he observed the trial and was deeply
      disturbed at what he witnessed following the conclusion of the trial
      after the Court had passed sentence. Mr. Engel would say that when
      initially polled, the juror, one juror announced that the verdict of
      guilty was not her verdict. The Court retired the jury again and
      ordered them to continue deliberating. There was a second polling of
      the jury at which the juror said that it was her verdict.
            After the trial was concluded, Mr. Engel witnessed the very
      same juror come back into the courtroom and heard her state that she
      was pressured and intimidated by other jurors and that the jury
      Foreman had forced her to say that the verdict, her verdict was guilty
      even though it was not.
             Mr. Engel states that the juror, when she made these statements
      to the Court after the passing of sentence appeared to be distraught,
      visibly disturbed, agitated. He described her as shook up.

                                          29
             The same juror again approached Mr. Engel outside the
      courthouse after the conclusion of the trial and restated her feelings
      that she had been forced, coerced and pressured and that the verdict
      that was entered was not her verdict.
             Ms. Hunt is the mother of the Defendant, Sam Fletcher. She
      was present for the trial. She was present in the courtroom when the
      jury returned its verdict and when the Court passed sentence.
            She states that someone came up to her in the hall outside the
      courtroom trying to get her attention at least three times saying, “I
      don’t know what to do,” that this person who approached Ms. Hunt
      was known to her to be one of the 12 jurors. This person appeared to
      be upset, distraught, excited and confused.
             She -- Ms. Hunt would further state that the juror went into the
      courtroom and tried to make the Court aware that -- and in particular
      the Judge aware that the verdict that was entered was not her verdict,
      that she had been pressured or coerced by the other jurors into
      entering that verdict and that that was not her verdict.

      The State called S. Williams, a paralegal for the District Attorney’s office, to

refute appellant’s counsel’s recitation of events related to the juror who changed

her vote. Williams testified that she was present both times the jury was polled

after announcing its verdict, and she confirmed that the juror at issue stated that

“guilty” was not her vote the first time polled, but after further deliberations, she

confirmed that “guilty” was then her vote.

      Williams’s version of the interaction between the juror and appellant’s

mother and friend differed from that represented by appellant’s counsel in his bill

of review. Williams saw the juror, accompanied by appellant’s mother and a

person who had sat with appellant’s family throughout the trial, come back into the

courtroom. At that point, neither the State’s attorney nor appellant’s attorney were

                                         30
in the courtroom. Williams explained that appellant’s mother “was on one side of

the juror and the other guy was on the opposite side of the juror. They were both

holding her and they were both speaking to her at the same time. It kind of seemed

like they were bulldozing over her.” Williams described their manner towards the

juror as “aggressive.”     Williams explained that when the bailiff intervened,

appellant’s family was aggressive towards him as well. The bailiff was able to

separate the juror from appellant’s family by escorting her out into the hallway.

      Bailiff H. Graviel also testified at the hearing that he saw appellant’s family

trying to forcefully bring the juror into the courtroom. After Graviel separated the

juror from appellant’s family to prevent things from “escalat[ing] further,” Graviel

told the juror that if she wanted to speak to the district attorney or appellant’s

attorney, Graviel would bring them out to the hallway to speak to her. The juror

responded that she wanted to leave and did not want to speak to anyone.

      The trial court denied appellant’s motion for new trial, and made the

following findings of fact and conclusions of law in support:

      1.     The applicant’s claim that the verdict was decided in a manner
             that was not a fair expression of the jurors’ opinion is without
             merit.
      2.     The record reflects that despite one juror’s initial response that
             the verdict was not unanimous, after additional deliberation,
             when the guilty verdict was taken, each juror responded that
             “this was [their] verdict.”
      3.     No juror was present at the motion for new trial hearing.


                                         31
      4.    No evidence of any kind was presented of any outside influence
            upon the jury.
      5.    No evidence of any kind was presented that any juror was not
            qualified to serve.
      6.     The only evidence presented at the motion for new trial was
            that the same juror who had initially stated that the guilty
            verdict was not her verdict entered the courtroom after
            sentencing.
      7.    The court did not consider any statement (which was attempted
            to be entered into evidence via either hearsay or a bill of
            exception) which purported to be an inquiry into the validity of
            the verdict, in accordance with Tex. Rule Evid. 606.
      8.    The evidence presented at the motion for new trial
            demonstrated that the defendant’s mother and friend were
            aggressive with the juror after sentencing and Deputy
            Hernandez, the bailiff, intervened.
      9.    According to the credible testimony of Deputy Hernandez,
            Hernandez separated the juror from the defendant’s supporters,
            and gave the juror the opportunity to wait to speak with the
            State, the defense attorney, and/or the judge, and the juror
            declined.
      10.   The evidence demonstrates the verdict was decided in a regular
            manner, and was a fair expression of the juror’s opinion.

      A. Applicable Law and Standard of Review

      A defendant cannot be convicted of a crime by less than a unanimous jury

verdict. Ngo v. State, 175 S.W.3d 738, 745 (Tex. Crim. App. 2005). A motion for

new trial is reviewed on an abuse of discretion standard. McQuarrie v. State, 380
S.W.3d 145, 150 (Tex. Crim. App. 2012). To find an abuse of discretion, the trial

court’s ruling must be shown to be arbitrary or unreasonable. Holden v. State, 201
S.W.3d 761, 763 (Tex. Crim. App. 2006). To support a motion for new trial based


                                       32
on juror misconduct, affidavits or other evidence must be offered. Tinker v. State,

148 S.W.3d 666, 673 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

      For purposes of the hearing, the judge alone determines the credibility of the

witnesses. Colyer v. State, 428 S.W.3d 117, 122 (Tex. Crim. App. 2014). Rule

606(b) of the Texas Rules of Evidence prohibits “disgruntled juror” evidence. The

only exception is evidence of “an outside influence” on a juror, i.e. “something

originating from a source outside of the jury room and other than from the jurors

themselves.” McQuarrie, 380 S.W.3d at 154. The policy reasons supporting these

limitations have been explained by the Court Criminal Appeals:

      Mr. Aguilera’s post-trial testimony that his desired verdict had been
      “not guilty” was inconsistent with his trial-time statement that the
      guilty verdict was “unanimous.” The policy of upholding the finality
      of verdicts was served in this case by polling the jury. At that time,
      Mr. Aguilera said that he agreed with the guilty verdict. After the
      jurors were excused, the time for post-verdict doubts had passed.
      Given Mr. Aguilera’s shifting testimony, a reasonable fact finder
      could have concluded that the juror had been somewhat reluctant at
      the time of the verdict, but it was not until after weeks of reflection
      that he decided that he wanted to change his vote. This is precisely the
      type of “disgruntled juror” who suffers buyer’s remorse that Rule
      606(b) prohibits from testifying to impeach his own verdict. A juror’s
      vote, when polled in open court, is a “final sale” item; it cannot be
      exchanged because that juror later has buyer’s remorse.

Colyer, 428 S.W.3d at 126.

      B. Analysis

      In his third point of error, appellant argues that the trial court should have

granted his motion for new trial because the jury’s verdict was non-unanimous

                                        33
given that Juror Number 1 told his mother and friend that she had been pressured

into agreeing to a “guilty” verdict. Additionally, in his brief here, appellant argues

that the court should have removed Juror Number 1 mid-trial after the court

questioned her about “appear[ing] sleepy, inattentive, and often had her eyes

closed.” Appellant acknowledges that (1) Juror Number 1 told the court that,

despite her sleepy appearance, she had heard all of the evidence and stated she

thought she could come to a fair verdict and (2) rather than seek to have her

removed from the jury at that point, appellant actually objected when the State

moved to have her replaced with an alternative juror.

      The State responds that “The record before the trial court more than

supported the conclusion that the verdict reached was a fair determination of the

issue reached by a unanimous jury as indicated by the unanimous agreement of

every juror during the polling the trial court obtained before it accepted the

verdict.” We agree.

      The trial court has broad discretion in ruling on a motion for new trial.

McQuarrie, 380 S.W.3d at 150. And the trial court is the sole judge of credibility

of witnesses at a motion for new trial hearing. Colyer, 428 S.W.3d at 122. Here,

the trial court made specific findings that bailiff Hernandez’s testimony was

credible, and that Hernandez had to intervene when appellant’s supporters became

aggressive with Juror Number 1. The court also found, as is supported by the


                                         34
record, that (1) the jury’s verdict was unanimous and (2) no evidence was

presented of any outside influence upon the jury or that any juror was not qualified

to serve. Accordingly, the trial court did not abuse its discretion in denying

appellant’s motion for new trial.

      We overrule appellant’s third point of error.

                       SUFFICIENCY OF THE EVIDENCE

A.    Applicable Law and Standard of Review

      The jury was charged with the definition of aggravated robbery under

section 29.03(a)(2) of the Texas Penal Code, providing that a “person commits an

offense if he commits robbery . . . . and he uses or exhibits a deadly weapon,” and

on the law of the parties under section 7.02(a)(2) of the Texas Penal Code,

providing that a “person is criminally responsible for an offense committed by the

conduct of another if acting with intent to promote or assist the commission of the

offense, he solicits, encourages, directs, aids, or attempts to aid the other person to

commit the offense.”

      When reviewing whether there is legally sufficient evidence to support a

criminal conviction, the standard of review we apply is “whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979) (emphasis in


                                          35
original). This standard tasks the factfinder with resolving conflicts in the

testimony, weighing the evidence, and drawing reasonable inferences from basic

facts. Id. On appeal, reviewing courts “determine whether the necessary inferences

are reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict.” Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). When the record supports conflicting

inferences, we presume that the factfinder resolved the conflicts in favor of the

verdict, and we defer to that determination. See Murray v. State, 457 S.W.3d 446,

448–49 (Tex. Crim. App. 2015) (citing Hooper v. State, 214 S.W.3d 9, 12 (Tex.

Crim. App. 2007)). Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt. Guevara, 152 S.W.3d at 49.

             B. Analysis

      Appellant argues that there is no evidence that he himself was present at the

Villanuevas’ home, as no one at the scene positively identified him. He also notes

that his fingerprints were not found on the items in the Jeep. He contends that no

rational trier of fact could have found him guilty of aggravated robbery as a

participant or a co-conspirator because, at most, the evidence demonstrated that he

admitted to driving the get-away vehicle.




                                         36
       Appellant’s argument does not take into account all of the evidence—direct

and circumstantial—before the jury. Appellant does not dispute that an aggravated

robbery took place at the Villanuevas’ house, or that the Jeep was the get-away car

that contained all the instrumentalities, weapons, and spoils of that robbery.

       Appellant was dressed in black and is similar in size and description to the

descriptions given by the robbery victims.       Appellant changed his story, first

claiming he was not involved at all, then claiming he was hired by a drug dealer to

move a vehicle from one location to another for $350. Then he changed his story

completely, claiming that he was picked up by men he did not know, waited a

significant amount of time for a white Jeep to show up, got into the Jeep and ran

from the police.

       Appellant’s cell phone was found in the Jeep, and he had thousands of

dollars cash in his possession bundled in the same manner as the money stolen

from the Villanuevas’ home. He offered varying accounts of how his cell phone

ended up in the Jeep (first that he dropped it reaching into the vehicle, and then that

he dropped it because he was riding in or driving the Jeep) and how he ended up

with $5,900 in cash bundles (first that he stole it from the Jeep after spotting it

through the window, and then that he stole it from the floorboard of the vehicle

because one of the robbers dropped it there and the robbers were not paying

attention to it).


                                          37
         Given the Jeep’s undeniable association with the robbery, the victims’

descriptions of the perpetrators, and appellant’s ever-changing story, a rational jury

could have determined that appellant participated in the robbery or—at a

minimum—intended to aid those who did. A rational jury could have disbelieved

that he just happened to be picked up on a side street by people he did not know,

waited until robbers arrived in the white Jeep, and then hopped into the Jeep

crowded with people and loaded with police garb, firearms, electronics and money

without any prior knowledge of, or plan to assist with, the robbery. The jury could

also plausibly have believed that the $5,900 in appellant’s possession was

appellant’s cut of the robbery proceeds rather than money he managed to steal

undetected off the floor of a vehicle crowded with people while in a police chase.

Because a rational jury could have found appellant guilty beyond a reasonable

doubt, appellant has not demonstrated that there is insufficient evidence to support

his conviction.

         We overrule appellant’s fourth point of error.

                      REFORMATION OF THE JUDGMENT

           At the beginning of the sentencing hearing, the following exchange took

place:

               [THE STATE]: . . . . “Before the commission of the offense
         alleged above, on April 16th of 1996, in Cause No. 9416659 in the
         339th District Court of Harris County, Texas, the Defendant was
         convicted of the felony offense of aggravated assault, peace officer.”
                                           38
            THE COURT: How do you plead to the enhancement
      paragraph? Do you plead true or not true?
             THE DEFENDANT: True.
            THE COURT: A plea of true will be received. You may be
      seated.
      The trial court then admitted into evidence a “Stipulation of Evidence,”

signed by appellant and his counsel, stipulating to four prior convictions, including

the one the subject of the sentencing enhancement.          Finally, the “Judgment

Adjudicating Guilt” for the aggravated assault of a police officer that was the

subject of the sentencing enhancement was admitted into evidence with no

objection.

      The court’s written judgment, however, contains “N/A” in the spaces for

“Plea to 1st Enhancement Paragraph,” and “Findings on 1st Enhancement

Paragraph.” The State thus contends, correctly, that the “trial court’s judgment

does not accurately reflect the events which occurred in the trial court.” As the

State notes, “[appellant] pled true to the enhancement, the trial court accepted his

plea, and the inference is that the trial court found the enhancement true.”     See

Donaldson v. State, 476 S.W.3d 433, 439 (Tex. Crim. App. 2015) (recognizing

appellant’s plea of “true” to an enhancement allegation is sufficient to satisfy

State’s burden of proof for enhancement, and “in the absence of any other evidence

that the trial court rejected the State’s proof on the enhancement or that



                                         39
enhancement would be improper,” would also support implied finding of “true” by

trial court).

       We have the authority to “correct and reform a judgment of the court below

to make the record speak the truth when it has the necessary data and information

to do so.” Asbury v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d); TEX. R. APP. P. 43.2(b) (“The court of appeals may modify the trial court’s

judgment and affirm it as modified.”). “The authority of an appellate court to

reform incorrect judgments is not dependent upon the request of any party, nor

does it turn on the question of whether a party has or has not objected in the trial

court.” Asbury, 813 S.W.2d at 529.

       Accordingly, we grant the State’s request that we reform the judgment to

reflect that appellant pleaded “true” to the enhancement and that the trial court

found it “true.”

                                 CONCLUSION

       We affirm the trial court’s judgment as modified.



                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           40